TERRY, J.
— This was an action on a promissory note purporting to have been drawn by defendants in favor of one Chrysler and by him indorsed to Wells, Fargo & Co.
The answer denies the execution of the note and states that it was executed by one Yan Dusen, who conspired with Chrysler to defraud defendants, that it was without consideration, and also set up a release from Chrysler of all demands, which release bore date subsequent to the date of the note. The answer states that the plaintiff took the note with knowledge of the fraud.
Upon these issues the case was submitted to the jury, who found a verdict for defendants. The defendants’ [plain*27tiffs’] motion for a new trial being overruled, an appeal was taken. On an examination of the record we are unable to discover any errors which occurred on the trial to the prejudice of plaintiff. The ease appears to have been fairly submitted to the jury, and upon the testimony adduced it is difficult to conceive that a different verdict could have been rendered.
Judgment affirmed, with costs.
I concur: Murray, C. J.